DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please delete non-elected claims 1-8, and 19.

These claims were withdrawn without traverse.  As the remainder of the claims are allowable, the non-traversed claims are deleted.

The following is an examiner’s statement of reasons for allowance:
The closest prior art was found to be Rolando; John J. et al. (US 5797986 A).
Rolando teaches floor cleaning methods for removing soils from quarry tile (see abstract).  In column 3, lines 35-68, Rolando describes the method as using two solutions being complementary in pH (i.e. an acidic and an alkaline cleaning composition).  
In paragraph 6-7, Rolando describes the alkaline composition which can contain borax, bicarbonates, and solvents such as isopropanol.  Starting in paragraph 8, Rolando describes the acidic composition and suitable acids such as hydrochloric acid (line 17).    Rolando further teaches the acidic 
Rolando however fails to anticipate or render obvious the applicant’s specific mercaptan surfactant, or the specific gelling agents.
Such picking and choosing of ingredients which do match the applicant’s claims along with modifying two components, the surfactant and the gelling agent would require the application of hindsight.
As no other objections or rejections remain in the case, instant claims 9-18, and 20 are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/               Primary Examiner, Art Unit 1761